UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 06-2146



VIJAYKUMAR A. PATEL; BHAVANABEN B. PATEL,

                Plaintiffs - Appellants,

          v.


MICHAEL CHERTOFF,    Secretary,   U.S.   Department    of   Homeland
Security,

                Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, District Judge.
(8:05-cv-01304-PJM)


Submitted:   March 12, 2008                 Decided:    March 25, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


R. Scott Oswald, Nicholas W. Woodfield, EMPLOYMENT LAW GROUP, PC,
Washington, D.C., for Appellants. Rod J. Rosenstein, United States
Attorney, Tarra DeShields-Minnis, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Vijaykumar A. Patel and his wife, Bhavanaben B. Patel,

natives and citizens of India, appeal the district court’s order

denying their motion for reconsideration of its dismissal of their

declaratory judgment action. In their action, the Patels sought to

challenge the regulation set forth at 8 C.F.R. § 1245.10(j) (2007)

as ultra vires.      Because the Patels failed to raise any issues

pertaining to the propriety of the district court’s finding that it

lacked jurisdiction over their challenges to the regulation, we

find that they failed to preserve any issues for review.            See Fed.

R. App. P. 28(a)(9)(A) (“[T]he argument . . . must contain            . . .

appellant’s contentions and the reasons for them, with citations to

the authorities and parts of the record on which the appellant

relies.”); Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6 (4th

Cir. 1999) (“Failure to comply with the specific dictates of [Rule

28] with respect to a particular claim triggers abandonment of that

claim on appeal.”).    Accordingly, we affirm for the reasons stated

by the district court.     See Patel v. Chertoff, No. 8:05-cv-01304-

PJM (D. Md. Aug. 31, 2006).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.

                                                                    AFFIRMED




                                   - 2 -